                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK




 JEFFREY M. GOLDMAN,                                 DOCKET NO.: l:20-cv-6727-AJN


          Plaintiff,                                 CIVIL ACTION


     v.                                              AFFIRMATION OF JOSHUA S.
                                                     BAUCHNER, ESQ.
  SOL GOLDMAN INVESTMENTS LLC,
  SOLIL MANAGEMENT, LLC, and JANE H.
  GOLDMAN,

          Defendants.



          I, Joshua S. Bauchner, Esq., affirm the following under penalty of perjury of the laws of

the United States of America:


          1.      I am a partner at the law firm of Ansell Grimm & Aaron, P.C., which serves as

counsel of record for Defendants Sol Goldman Investments LLC, Solil Management, LLC, and

Jane H. Goldman.


          2.      A true and correct redacted copy of Plaintiff Jeffrey M. Goldman's ("Plaintiff)

2018 W-2 form is attached as Exhibit A.


          3.      A true and correct redacted copy of a document entitled "Notice and

Acknowledgement of Pay Rate and Payday Under Section 195.1 of the New York State Labor

Law" is attached as Exhibit B.


          I affirm that all of the foregoing statements made by me are true and correct. I am aware

that if any of the statements made by me are willfully false, I am subject to punishment.




                                               Joshua S. Bauchner, Esq.


086874.000058.69772862
